Detailed Action
This is the first office action on the merits for US application number 16/691,271.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of species c) Figs. 35-48E in the reply filed on June 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1-9 read on the elected species.

Information Disclosure Statement
The information disclosure statement filed November 21, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a US patent with a number 7951821 and Patentee Kelman does not exist.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed June 20, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the font is illegible.  That is, the font is so unclear that the citations cannot be read in order for the art to be identified and considered. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 4, the specification appears to lack proper antecedent basis for each discrete increment being 22.5 degrees of rotation for the elected species. Instead, paragraph 222 discloses that distal end 3201 consists of a slight bend of 22.5 degrees. Paragraph 222 also discloses that Fig. 37 shows eight flat surfaces allowing for rotation in 45 degree increments for a full 360 degree rotation between two sections. Thus, the specification fails to provide proper antecedent basis for each of the discrete increments being 22.5 degrees to 45 degrees of rotation for the elected species. Examiner suggests amending claim 4 to clarify or cancelling claim 4.

Claim Objections
Claim(s) 1, 7, and 8 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “articulating surgical tool[[,]] comprising:”. 
Claim 1 lines 2-6 should read “a [[F]]force [[D]]disc; a [[M]]main [[S]]section having a first end connected to the [[F]]force [[D]]disc; a [[C]]center [[S]]section[[ ]]; a [[C]]connector [[B]]body; a [[B]]broach [[S]]section;”.
Claim 1 line 7 should read “a first [[C]]cam [[M]]mechanism connecting”.
Claim 1 line 8 should read “second end of the [[M]]main [[S]]section and the [[C]]center [[S]]section;”. 
Claim 1 line 9 should read “a second [[C]]cam [[M]]mechanism connecting”. 
Claim 1 line 10 should read “the [[C]]center [[S]]section and the [[C]]connector [[B]]body”. 
Claim 1 line 11 should read “a third [[C]]cam [[M]]mechanism connecting”. 
Claim 1 line 12 should read “the [[C]]connector [[B]]body and an end of the [[B]]broach [[S]]section;”.
Claim 1 line 14 should read “[[B]]broach [[S]]section to a tool.”.
Claim 7 line 2 should read “the [[M]]main [[S]]section is laterally offset from the [[B]]broach [[S]]section”. 
Claim 7 line 3 should read “longitudinal axes of the [[M]]main [[S]]section and the [[B]]broach [[S]]section are”.  
Claim 8 line 2 should read “offset of the [[M]]main [[S]]section and the [[B]]broach [[S]]section is adjustable.”.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first cam mechanism in claim 1 line 7, a second cam mechanism in claim 1 line 9, a third cam mechanism in claim 1 line 11, and a mechanism in claim 1 line 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “a mechanism arranged for releasably engaging the broach section to a tool” in lines 13-14 as such invokes interpretation under 35 U.S.C. 112(f) but the corresponding structure has not been defined in the specification has not been defined to enable ascertainment of the intended scope and equivalents thereof. Thus, Examiner is interpreting this as any structure capable of releasably attaching to a tool and equivalents thereof and suggests amending to clarify.
Claim(s) 2 is/are unclear with regards to the relative rotation in lines 2-3 and if this is intended to refer to the relative rotation between the main section and center section of claim 1 lines 7-8, the relative rotation between the center section and the connector body of claim 1 lines 9-10, or the relative rotation between the connector body and the broach section of claim 1 lines 11-12. Examiner is interpreting this as referring to, and suggests amending as, “wherein at least one of the relative rotations is in a range”.
Claim(s) 3-9 each recite the limitation "The articulating surgical tool handle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The articulating surgical tool 
Claim(s) 3 is/are unclear with regards to the relative rotation in lines 2-3 and if this is intended to refer to the relative rotation between the main section and center section of claim 1 lines 7-8, the relative rotation between the center section and the connector body of claim 1 lines 9-10, or the relative rotation between the connector body and the broach section of claim 1 lines 11-12. Examiner is interpreting this as referring to, and suggests amending as, “wherein at least one of the relative rotations is in discrete increments.”.
Claim(s) 6 is/are unclear with regards to relative rotations in lines 2-3 that are in addition to the relative rotation between the main section and center section of claim 1 lines 7-8, the relative rotation between the center section and the connector body of claim 1 lines 9-10, or the relative rotation between the connector body and the broach section of claim 1 lines 11-12. Examiner is interpreting this as referring to the device of claim 1 has a double offset configuration and suggests amending to clarify.
Claim(s) 9 is/are unclear with regards to the tool in line 1 and if this is intended to refer to the tool of claim 1 line 1 or the tool of claim 1 line 14. Examiner is interpreting this as referring to the tool of claim 1 line 14 and suggests amending to clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waltersdorff et al. (US 2008/0109006, hereinafter “Waltersdorff”).
As to claim 1, Waltersdorff discloses an articulating surgical tool (Figs. 3-6) comprising: a force disc (140, see illustration of Fig. 4); a main section (see illustration of Fig. 4) having a first end (right end as shown in Fig. 4) connected to the force disc (Figs. 3 and 4); a center section (see illustration of Fig. 4); a connector body (see illustration of Fig. 4); a broach section (see illustration of Fig. 4); a first cam mechanism (see illustration of Fig. 4) connecting, and enabling relative rotation between, a second end of the main section (right end as shown in Fig. 4) and the center section (Figs. 3 and 4); a second cam mechanism (see illustration of Fig. 4) connecting, and enabling relative rotation between, the center section and the connector body (Figs. 3 and 4); a third cam mechanism (see illustration of Fig. 4) connecting, and enabling relative rotation between, the connector body and an end of the broach section (right end as shown in Fig. 4, Figs. 3 and 4); and a mechanism (118, see illustration of Fig. 4) arranged for releasably engaging the broach section to a tool (¶26).
As to claim 2, Waltersdorff discloses that at least one of the relative rotations is in a range of up to 360 degrees (Figs. 3 and 4).
As to claim 3, Waltersdorff discloses that at least one of the relative rotations is in discrete increments (due to detents 132, Figs. 5 and 6). 
As to claim 5, Waltersdorff discloses that each relative rotation is a fixed relative rotation (due to interaction of detents 132 and pins 126, ¶28).
As to claim 6, Waltersdorff discloses that relative rotations allow a double offset configuration (Figs. 3 and 4, ¶s 28 and 29 disclose adjusting the relative rotation of the links, ¶12 discloses that a surgeon set the instrument for the desired surgical configuration, ¶30 discloses use as a broach impactor, ¶25 discloses use with a femoral hip stem implant attached to a tool which would overlie the orthopaedic device, the links locked in place, and the force disc impacted by a mallet, where the locked links transmit the force from the tool outside the body to the tool overlying the orthopaedic device, i.e. a double offset configuration would be achieved if the first cam mechanism were set to the ‘straight’ position, where the main section and center section form a straight line, and the rest were set as shown in Fig. 4). 
As to claim 7, Waltersdorff is silent to in the double offset configuration, the main section is laterally offset from the broach section and longitudinal axes of the main section and the broach section are substantially parallel to each other (if the first cam mechanism were set to the ‘straight’ position, where the main section and center section form a straight line, and the rest were set as shown in Fig. 4, ¶s 12, 25, and 28-30). 
As to claim 8, Waltersdorff discloses that the offset of the main section and the broach section is adjustable (Figs. 3-6, ¶s 28 and 29). 
As to claim 9, Waltersdorff discloses that the tool is a broach (¶30 discloses use as a broach impactor, ¶26 discloses that 118 is a threaded fastener, ¶25 discloses that use with a femoral hip stem implant attached to a tool which would overlie the orthopaedic device, the links locked in place, and the force disc impacted by a mallet, where the locked links transmit the force from the tool outside the body to the tool overlying the orthopaedic device).

    PNG
    media_image1.png
    613
    1085
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waltersdorff.
As to claim 4, Waltersdorff discloses the invention of claim 3 as well as using a greater or lesser number of links (¶26), use as a broach impactor (¶30), and use with a femoral hip stem implant attached to a tool which would overlie the orthopaedic device, the links locked in place, and the force disc impacted by a mallet, where the locked links transmit the force from the tool outside the body to the tool overlying the orthopaedic device (¶25).
Waltersdorff is silent to each discrete increment is 22.5 degrees of rotation. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the discrete increment of Waltersdorff to be at 22.5 degrees of rotation, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of enabling rotation and maintaining an orientation of the assembly (Waltersdorff ¶28) using a number of links (Waltersdorff ¶26) by the choice of the surgeon for the particular style of impactor desired to meet the surgical demand and desired approach by setting the tool in a desired general shape and eliminate the need for separate instruments, which saves space in sterilization trays and ultimately is a cost savings for all parties (Waltersdorff ¶12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775